DETAILED ACTION
1. 	This action is responsive to the amendments and arguments filed 11/3/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).  
2. 	Claims 1-18 are pending in the application. Claims 19-20 are cancelled. 
This action is made Final. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



6. 	Claim(s) 1-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jee et. al. U.S. Publication No.20130002585 published Jan. 3, 2013 in view of Kangas et. al. U.S. Publication No. 20130047125 published Feb. 21, 2013, and in further view of Shirzadi et. al.  U.S. Publication No. 20130222264 published Aug. 29, 2013. 

The present application refers to the terms: “ordering”, “objects” and “object information areas” in the following ways:
[0057] For example, when a digital book is displayed on the screen of the device 100, the device 100 may display objects included in the digital book on the basis of the order information. In the digital book, each object may be a page constituting the digital book. According to a user's settings, the device 100 may sort pages included in the digital book in ascending order or descending order and display the sorted pages on the basis of page numbers of the pages included in the digital book. 
 [0065] For example, for a digital book, a plurality of pages included in the digital book may correspond to the plurality of objects. The device 100 may specify an n.sup.th page displayed on the screen from among the plurality of pages. 
 [0059] The device 100 according to an embodiment may display additional information regarding the plurality of objects together with the plurality of object information areas. Here, the additional information may include descriptions of features of the object and records of the object by the user. For example, the descriptions of features of the object may include a thumbnail image of the object, a title of the object, a summary of information included in the object, or the like. The records of the object by the user may include a memo or a bookmark record that is written about the object by the user. However, the descriptions of features of the object and the records of the object by the user are just examples of the additional information, and a variety of information for identifying the plurality of objects may be included in the additional information. 

[0126] Meanwhile, in the object information areas displayed on the screen, additional information set by the user for each object may be displayed in the form of an image together with the order information. Referring to FIG. 7A, the device 100 may display flag shaped images in page information areas 750b of specific pages selected by the user. However, this is just an exemplary embodiment of the present invention, and a variety of additional information having at least one type among text, an image, and a video may be displayed in the object information areas. 
For example, the descriptions of features of the object may include a thumbnail image of the object, a title of the object, a summary of information included in the object, or the like. The records of the object by the user may include a memo or a bookmark record that is written about the object by the user. However, the descriptions of features of the object and the records of the object by the user are just an example of the additional information, and a variety of information for identifying the plurality of objects may be included in the additional information. 
[0189] In step 1710, the device 100 specifies a first object displayed on the screen from among a plurality of objects including order information. For example, the device 100 specifies the first object displayed on the screen when a user's appointing input is detected. Here, step 1710 may correspond to the above-described step 210.
[0192] In step 1730, the device 100 receives a user's selection input for selecting any one of the object information areas displayed on the screen. For example, the device 100 may detect the hovering input 10 (see FIG. 1) for selecting any one of the object information areas displayed on the screen. However, this is merely an example embodiment, and the user's selection input is not limited to the hovering input 10. As another example, the device 100 may detect a touch input for selecting any one of the object information areas displayed on the screen. 
[0195] In step 1760, the device 100 changes the object displayed on the screen to the specified first object on the basis of the received return input. The device 100 according to an embodiment may extract the first object and display the extracted first object on the screen on the basis of marking information of the first object specified in step 1710. Here, the marking information may be created in order information or additional information regarding the first object when the device 100 specifies the first object. Meanwhile, this is merely an example embodiment, and the device 100 may also separately create the marking information of the first object. When the return input is received, the device 100 may read the created marking information and display the first object on the screen.
Thus, based on this intrinsic evidence and as outlined in MPEP 2111, the claim will be interpreted based on the plain meaning of the claim, as the specification is devoid of a specific definition for these elements. Moreover, the broadest reasonable interpretation of these elements in a consistent manner as outlined in the specification is as follows. For example the Spec. refers to “ordering” that can be in an ascending or descending manner and that “objects” are pages. Further, “object information areas” are areas displayed with the objects and can include additional information such as a thumbnail, title, summary or bookmark, or the like. While the specification also refers to the “ordering” as objects of higher rank or lower rank, these are shown as example embodiments. See also Fig. 7a-7c, as showing the ordering can be via bookmarks, flags, numbers, etc.  Moreover, the object information areas are described as page folded areas or also as thumbnails or bookmarks (See Para 187). Finally, objects can be selected (fig. 18) where the 
In regard to Independent claim 1, Jee teaches a method of displaying an object on a device, the method comprising: 
Displaying a first object, from among a plurality of objects on a screen and a plurality of object information areas, each of the object information areas indicating an object displayed according to order information (See Jee (Para 46-50)). Jee teaches the display 100 may include one or more displays. Jee teaches the user provides input to the display.  that accept touch (specifying (Para 50-56, 89) to select an object (Para 86). Jee teaches at least a book with pages (objects) can be displayed together with side information (object information areas) (Para 100). Jee expressly, (See fig. 4d below) displays the pages (objects), some simply as a line reflecting a page or with some pages displaying more information or even further some pages with previews or thumbnails (Para 100). As 

    PNG
    media_image1.png
    393
    667
    media_image1.png
    Greyscale

Receiving a user input for selecting an object information area corresponding to a second object among a plurality of objects (See fig 6 below, Para 79,83-86) and Displaying, on the screen, the second object corresponding to the selected object information area 
    PNG
    media_image2.png
    740
    661
    media_image2.png
    Greyscale



Jee also teaches Creating marking information for the first object when a user’s appointing input is detected and maintaining the marking information while the user appointment is maintained when the user selects the page (Para 115) a preview can be shown or the page can be switched to the page or the next page (See also Para 122) (See also Para 83-86, 115-118). As explained in Jee, when the user can via interaction with the extended portion or a page (Para 125) cause a page to be displayed, thus changing from the prior page being displayed (Para 125-127). (See also Para 50-52). Jee teaches the device converts touch input from inputs on the display. Jee then teaches the device can also accept pattern input for control of applications on the device (Para 71-72).  Jee teaches user input is provided to enter commands to the device (Para 78-83, 86) and control a display. Jee teaches the user of the book, can display bookmarks created by the user (Para 91-92, 100). As stated in Jee, bookmark, tags can be displayed on the side of a page (Fig. 4c). As shown in Para 115, (fig. 5a) the touches, the user created bookmarked page to cause it to be displayed by touching the item (Fig. 5b). Moreover, the user can touch either the previous/next or other item of 521. In this feature, the user selects the bookmark created prior to the user selecting it, as it’s displayed and then continues to read and create other marks in the book. As they do, the marks are displayed as shown in figure 5d. The user can return to a page, by selecting anyone or the previous marks. Moreover, Jee teaches the user finger can be held or removed to cause .  In sum, based on the claimed interpretation of  “marking” as those created by using the pointer on region 611, Jee shows at least creating a mark by visual emphasis 613 of the page and causing it to appear. Moreover, Jee explains the same markings, if the pointer is removed, will cause the area to return to original size. As also stated in the present application specification, user input and marking can be performed in a variety of different ways. In this case, marking in one instance can be bookmarking, highlighting or the like (para 98), or selection causing coloring (Jee para 98) or even changing font of a page or page number (Para 93) which are then displayed on the side of the page (para 109) (See also Para 115, region touched also displayed with the bookmark and scanned through as shown in figure 6-7).Thus, Jee shows creating the mark and maintaining the mark while the input is maintained, as well as allowing the user to expand the marking information.
Nonetheless, Jee does not teach:

Removing the first object from the screen and display the second object corresponding to the selected object information area 
Maintaining the marking information for the first object that has been removed from the screen, while the users appointment input is maintained. 
When the maintained user appointment input is removed, deleting the marking information for the first object that has been removed from the screen 
and when the marking information is maintained, changing an object displayed on the screen from the first object to the first object on a basis of the created marking information upon receiving a return input for the first object
maintains input with the finger used to create the bookmark (para 15). The user can navigate additional pages but when the finger is removed then the temporary mark is removed. Kangas discloses creating additional bookmarks with different gestures (Para 16) where other specific gestures leading to the removal of the temporary mark. Same example, other fingers still maintained, the user navigates to a page, maintains the finger, thus the mark is held in memory, but then simply lifts the finger, the system then returns to the last or previous marked page or a second object. Thus, the first temp object is removed and the finger is no longer maintained. However, the bookmark may be used differently such as lifting and then replacing the finger to bookmark the page upon second contact. (Para 17). Alternatively, different gestures can be used to navigate between bookmarked pages (Para 18-19). Kangas expressly states any variety of navigational features may be employed such as virtual buttons or the like (Para 23). As stated in Para 26 when the user touches the page, a bookmark is created and stored in memory (location 27 on bookmark B1). Bookmarks may also be created if the user touched a page for a length of time so as to confirm the user intends to mark or not (Para 26). Or, a mark is created automatically if the user also changes to another page before generating a bookmark. Bookmarks are removed from memory when the finger is removed. The user can bookmark additional pages (Para 27 with other fingers). Thus, as shown in figure 2, the user has bookmarked marks B1 and B2 (Para 28) and additionally B3, which is the first and second or third or fourth or more objects (See Fig. 2-3 Par 29). As shown in fig. 4-5, the user initiates a flip back to a page bookmarked such as flipping back to B2 or B1 (Para 30). If the user lifts off (fig. 4) with no other gesture, then the bookmark could be removed but then replaced with the user places the finger back down, this causes the system to toggle back in forth between the pages, as the lift off causes the display to return to the other mark. Alternatively, the user can maintain the touch, and if at a higher page 
In the alternative, Shirzadi in analogous art to Jee and Kangas, as Shirzadi also shows a bookmark device that while the input is maintained a bookmark is created on the page and once removed then the temporary bookmark can be removed (See Para 11-12). Shirzadi teaches a slightly different feature, than Kangas in that the relationship between two fingers is not specified to flip between and the user can create temporary bookmarks for as many fingers as they possess (See Para 39-40). The difference with Kangas and Shirzadi is the user can return to any previous mark by simply lifting that finger, therefore not to the previous bookmark in Kangas, but any previous mark (Para 43). Thus, as with Kangas, Shirzadi allows the user to provide a first and second input. Then provide a swipe function, which causes the first object to be removed (e.g. page or the like from the screen) but the user has maintained their finger on the display, thus a second object is displayed. When the user lifts the first finger the first mark is deleted. The user can perform a swipe to return to the first object.     
label or the like (Para 99-100) or where they side information can coexist with the page or on its side (para 110, 115, 122) for the purposes of making the book easier to read in a mobile terminal and manipulate the contents of the book via input (Para 144-145). Jee suggests various types of terminals may be implemented using the techniques described (Para 27) on known display technologies (para 47) with various configurations (Para 75) and input devices (Para 86) so as to view and access side information more conveniently (Para 122). Finally Jee suggests with a touch input the user can return to the content marked (Para 115).  The motivation to combine the bookmarks in Kangas with Jee marks, as Jee suggests, comes from Kangas to provide the user with different navigational features to retrieve selected pages (Para 23) and while currently marking a page the user can mark additional pages and continue to navigate verses marking the single page of Jee. Moreover, motivation from Shirzadi suggests using temporary bookmarks instead of menu based bookmark creation makes flipping through content more intuitive and easier for the user (Para 3, 39).  
With respect to dependent claim 2, Jee in view of Kangas and Shirzadi teaches, wherein among the plurality of object information areas, an object information area indicating an object having order information with a higher rank than that of the first object is displayed at a first side of the screen, and an object information area indicating an object having order information with a lower rank than that of the first object is displayed at a second side of the screen. The user can add or delete a bookmark to the side of a page that allows the user to return to the assigned object. It is noted that in Figure 6a-6b and 8 the user can change the ordering of the book by sorting using the length of drag feature (Para 128-137). Thus page numbers can be set so that on the first display 

With respect to dependent claim 3, Jee in view of Kangas and Shirzadi teaches the method wherein the number of object information areas displayed on the screen is determined based on a length of a drag input received from a user. (Para 128-137)
With respect to dependent claim 4, Jee in view of Kangas and Shirzadi teaches the method further comprising: receiving a sorting input for selecting any one piece of the order information of the objects; and displaying the selected order information in the plurality of object information areas based on the received sorting input (Para 128-137) (See Jee where the user can sort based on the length of drag on the book (fig.8). 

With respect to dependent claim 5, Jee teaches the method wherein the displaying comprises displaying the order information of the plurality of objects based on hierarchical information between the plurality of objects included in the order information (See figure 4c – 8, displaying pages of a book based on a hierarchy of pages and chapters).  
With respect to dependent claim 6, Jee in view of Kangas and Shirzadi teaches the method further comprising: determining a side at which a ratio of at least one of an image, text, and a video to the screen on which the first object is displayed is less than or equal to a predetermined value; and displaying the plurality of object information areas indicating the plurality of objects at the determined side (See figure 6, and providing a drag input across the screens thus causing the number of pages on a determined side in different forms (See Para 118-131) 
With respect to dependent claim 7, Jee in view of Kangas and Shirzadi teaches the method wherein: the creating of the marking information for  a first object comprises creating marking 
With respect to claims 8-15, claims 8-14 reflect a device and medium and a controller and a display configured to execute a set of steps in a substantially similar manner as the set of steps recited in or as those in claims 1-7, thus are rejected along the same rationale.  
With respect to claims 16-18, Jee in view of Kangas and Shirzadi teaches the user can flick on the page or mark to cause the page to change or return, which is an example of an input that is maintained for a period of time (Para 115). Moreover, as explained in Kangas the user (fig 6 Para 35, can easily perform a gesture to return to the previous mark 
	 
	
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The teachings of Kim et. al. U.S 20130154978 published June 20, 2013 prior to the effective date of the invention, are pertinent to the amended claims as showing a process of maintaining input of one bookmark while creating a second and then navigating in between (See below). 

    PNG
    media_image3.png
    880
    724
    media_image3.png
    Greyscale

[0051] In the electronic book content execution screen, when one side of a specific page is touched (a first touch), the controller 110 may add a first bookmark to the touched specific 
[0052] In a state where the first touch is maintained, when the touch movement event (a second touch) is generated in the electronic book content execution screen, the controller 110 may perform a page movement function as shown in an example screen view identified by reference number 620. Referring to page information of an example screen view identified by reference number 620 and an example screen view identified by reference number 630, the user may add the first bookmark to the page 20 through the first touch and move the page to output pages 30-31 through multiple touch movement. 
[0053] After moving to the pages 30-31 according to the touch movement event, when the user touches (a third touch) one side of the page 31 of the electronic book as shown in the example screen view identified by reference number 630, the controller 110 may add a second bookmark to the touched page 31. Note that due to the bookmarking in page 20, the subsequent pages 22 through 30 have been overlaid, thus simulating a real paper book experience. 
[0054] In the example screen view identified by reference number 630, when a touch movement event that moves the first touch in a right direction as shown in the example screen view identified by reference number 640 is detected, the controller 110 may control to output the page 20 to which the first bookmark is added as shown in an example screen view identified by reference number 650. Thereafter, in the example screen view identified by reference number 650, the first bookmark may be deleted due to release of the first touch. On the other hand, since the third touch is maintained, the second bookmark is not deleted. In other words, in the example screen view identified by reference number 650, when a touch movement event that moves the third touch in a left direction is detected, the controller 110 may control to output the page 31 (in a reverse direction) to which the second bookmark is added on the screen. 
[0055] Meanwhile, although not shown in FIGS. 6A and 6B, when a first touch release event is inputted in the example screen view identified by reference number 630, the controller 110 may delete the first bookmark, and when a second touch release event is inputted, the controller 110 may delete the second bookmark. 

[0057] Also, although it is described in FIGS. 4A, 4B and 5 that one object (icon or an item) is selected by the first touch; however, the present invention is not limited thereto. For example, the user of the portable terminal according to the present invention may enter into the editing mode by performing the long touch on multiple objects in the home screen or the list screen and enter the touch movement event while maintaining the long touch on the multiple objects, thereby moving the screen. 
[0058] Meanwhile, in the above, the present invention is described with respect to examples of the home screen, the list screen, and the electronic content execution screen. However, the present invention is not limited to these examples. For example, the present invention may enter into the editing mode through a touch (long touch) on an image content (e.g., a photo) and cut a portion area of the image according to a second touch movement event that is inputted on the image content while the touch is maintained. In other words, when only a face needs to be cut from a picture of a whole figure, the user may enter into the editing mode by a touch (long touch) on the picture of the whole figure and cut a face area through the touch movement event corresponding to a gesture that draws a looped curve such as a circle to include a face. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179